Citation Nr: 0520888	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-05 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating higher than zero percent 
for tinea cruris with lichen simplex chronicus of the 
scrotum.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from November 1962 to 
December 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The RO 
issued a decision in January 2000 denying service connection 
for PTSD and for a skin disorder secondary to herbicide 
exposure.  In a more recent April 2002 decision, the RO 
granted service connection for a skin disorder, tinea cruris 
with lichen simplex chronicus of the scrotum, and assigned a 
0 percent (i.e., noncompensable) rating effective June 7, 
1999.  The veteran appealed for a higher initial rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The evidence does not establish the veteran has PTSD 
attributable to a stressor in military service, including any 
he may have experienced in combat in Vietnam.

2.  Since June 7,1999, tinea cruris with lichen simplex 
chronicus of the scrotum has not involved an exposed surface 
or extensive area.

3.  Also, since June 7,1999, tinea cruris with lichen simplex 
chronicus of the scrotum has involved less than 5 percent of 
the entire body and no more than topical therapy was required 
during the past 12-month period.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  The criteria are not met for an initial rating higher 
than 0 percent for tinea cruris with lichen simplex chronicus 
of the scrotum.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, effective prior to and since 
August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In this case, VA notified the claimant by letter dated in 
September 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC's), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claims, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified any records from non-VA medical sources that must 
be obtained.  He also was advised what evidence VA had 
requested and notified in the SOC and SSOC's what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  



In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of September 2001, which 
obviously was sent after the RO's initial January 2000 
decision denying service connection for PTSD and a skin 
disorder.  But that initial decision occurred prior to even 
the VCAA becoming law (which did not happen until later that 
year, in November 2000).  It therefore stands to reason the 
RO did not have any obligation to provide VCAA notice when 
initially adjudicating these claims because the law had yet 
to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing 
the SSOC's in July 2003 and April 2005 (wherein the RO 
readjudicated the claims in light of the additional evidence 
received since the initial rating decisions in question and 
SOC).  The VCAA notice also was provided prior to certifying 
the claimant's appeal to the Board.  Also, the claimant had 
ample opportunity before certification to identify and/or 
submit additional supporting evidence in response.  Indeed, 
he even had an additional 90 days, once the Board received 
his appeal, to submit additional evidence and even beyond 
that point by showing good cause for any delay in missing the 
terminal date.  38 C.F.R. § 20.1304 (2004).  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

With respect to the VCAA letter of September 2001, the 
claimant was requested to respond within 60 days.  38 C.F.R. 
§ 3.159(b)(1) (2004) was invalidated by the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5103(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Furthermore, service connection 
may be granted for a disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:



If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where, however, VA determines the veteran did not engage in 
combat, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Those service records which are available must support and 
not contradict his lay testimony concerning the noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In 
this regard, VA "is not required to accept doctors' opinions 
that are based upon the appellant's recitation of 
medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related disorder on the basis 
of lay statements, alone, but do not absolve a claimant from 
demonstrating current disability and a nexus to service, as 
to both of which competent medical evidence is generally 
required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
This statute and regulation merely relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated inservice, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Moreover, to be awarded service connection, regardless of 
whether the veteran had combat service, it must be shown that 
he actually has PTSD currently.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the absence of proof of 
present disability there can be no valid claim.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).

And even if it is determined the veteran has PTSD, as 
mentioned, there also must be medical evidence linking his 
PTSD to his presumed credible combat stressor.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for his 
skin disorder, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, 12 Vet. App. 
at 125-26.



Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where, as here, a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
rating was warranted for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable rating was warranted for 
eczema with slight, if any, exfoliation, exudation or itching 
if on a nonexposed surface or small area.  

Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 30 percent rating is warranted where there is 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted where there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A noncompensable rating is warranted where 
there is less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.


Analysis

PTSD

The veteran's service medical records (SMRs) do not mention 
any complaints, findings, or treatment of symptoms indicative 
of a stress-related mental illness.  When examined in 
November 1966 for separation from the military, he denied 
experiencing nervous trouble of any sort, and no psychiatric 
defects were otherwise noted during the objective clinical 
portion of that evaluation.  His service in the military 
ended in December 1966.

The veteran was afforded a VA psychiatric examination in 
October 2001.  The examiner stated that he reviewed the 
veteran's claims file for his pertinent medical history.  The 
veteran related that he was in battle while with an airborne 
unit in Vietnam.  He stated that he was involved in 
firefights.  A mental status interview was conducted.  The 
diagnosis was anxiety disorder.



The VA examiner's diagnosis of anxiety disorder is the first 
post-service medical evidence in the claims file 
demonstrating the presence of a psychiatric condition, and 
that diagnosis was first rendered about 35 years after the 
veteran had completed military service.  The veteran has 
provided no medical opinion from either a VA or private 
psychiatrist/psychologist, etc., attributing any current 
psychiatric disorder to his service in the military - 
including to any combat incidents he may have experienced in 
Vietnam.  So there is no basis for granting service 
connection for the diagnosed anxiety disorder.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
See, too, Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").

In February  2002, the RO sent the veteran a letter asking 
him for information about experiences he regarded as 
stressors.  He was asked to identify units of assignment at 
the time the alleged stressful events occurred, as well as 
dates and places of claimed stressful events.  Also, he was 
asked to provide names, ranks and units of casualties or 
wounded in action, and dates thereof.  

In response to the RO's request for information about his 
alleged stressors, the veteran stated he was in HQ Company, 
2d Battalion (Airborne), 503 Infantry Regiment, 173rd 
Airborne Brigade, Bien Hoa, South Vietnam.  He indicated he 
served in Vietnam from May 1965 through April 1966.  He 
stated he was in every ground offensive in which the 2d 
Battalion was involved.  He provided no details about other 
information sought by the RO regarding his alleged stressors.



Turning to PTSD, specifically (as opposed to the anxiety 
disorder denied above), the Board must determine whether the 
veteran was involved in combat because he alleges combat-
related stressors.  He maintains that he was involved in 
combat in Vietnam and claims he received the Combat 
Infantryman Badge (CIB), a citation that is prima fascia 
evidence of combat exposure.  See VAOPGCPREC 12-99 (Oct. 18, 
1999); 65 Fed. Reg. 6256-6258 (2000).

The record shows the veteran had Vietnam service, although it 
does not verify he received the CIB.  He recounts having been 
stationed at Bien Hoa, Vietnam, where he was reportedly 
pinned down by enemy fire, yet he provided no details about 
the specific times of the enemy attacks nor did he identify 
names of service comrades injured or killed in action.  He 
was not awarded a Purple Heart Medal for wounds sustained in 
action against the enemy nor did he receive citations for 
valor.  That said, however, his military occupation specialty 
(MOS) was field communication crewman (wireman), a MOS that 
might potentially have placed him in the type of combat 
situations alleged.  Also, the record confirms that he was 
paid "hostile fire pay" from May 1965 to April 1966, the 
time frame when he was stationed in Vietnam.

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
proof of combat service does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The question of whether a veteran has submitted sufficient 
supporting evidence of his claimed stressors in service is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 
128 (holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).

Having considered the evidence as a whole, the Board 
concludes the veteran engaged in combat while in Vietnam and 
that his stressors are related to combat.  So the Board, in 
turn, must presume that he experienced the stressors alleged.  
But irrespective of this, even accepting as true that he 
experienced these stressors, the medical evidence currently 
of record still does not indicate that he now has PTSD as a 
result of those events.  In this regard, the VA physician, to 
whom the veteran recounted his combat-related stressors, 
nevertheless did not render a diagnosis of PTSD; the examiner 
diagnosed anxiety disorder, instead.  Moreover, the veteran 
has not provided an opinion from anyone else, either, 
qualified to make this medical determination, to suggest he 
has PTSD - again, even assuming he experienced the combat 
stressors alleged.

As already indicated, a diagnosis of PTSD is a threshold 
minimum requirement for granting service connection, proof 
that the veteran has the condition claimed (i.e., PTSD).  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See also 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

The veteran's unsubstantiated lay assertion is the only 
evidence indicating he has PTSD - much less related to any 
combat experiences coincident with his service in Vietnam.  
And there is no indication from the record that he has any 
medical training or expertise.  As a layman, he simply is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For these reasons, the claim for service connection for PTSD 
must be denied because the preponderance of the evidence is 
unfavorable - in turn meaning the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


Tinea Cruris with Lichen Simplex Chronicus of the Scrotum

Service medical records disclose the veteran was treated for 
a rash on his groin area.  Post-service medical records also 
note the presence of a rash in his groin area.

On VA dermatology examination in October 2001, the veteran 
reported treating himself for the groin rash with over-the-
counter preparations.  It was found that he had a 
hyperpigmented annular patch located in his groin area on the 
upper inner thighs.  The scrotum was lichenified.  The 
diagnoses were tinea cruris and lichen simplex chronicus of 
the scrotum.  

The veteran was afforded a VA dermatology examination in 
November 2002.  There were hyperpigmented, scaly patches with 
a well circumscribed border of the inner thighs bilaterally.  
Also noted was lichenification of the scrotum.  One diagnosis 
was intertrigo versus tinea cruris.  Another diagnosis was 
lichen simplex chronicus of the scrotum.  

The most recent VA dermatology examination was performed in 
April 2005.  The veteran indicated that he had experienced 
skin lesions for many years and noticed that they became 
worse in summer and improved somewhat in winter.  He stated 
that he was not currently taking any medication in the form 
of pills, powder or cream for his skin lesions.  He denied a 
skin condition involving parts of the body other than the 
groin and scrotal area.  



Objective physical examination showed a hyperpigmented, scaly 
patch with a well circumscribed border in the inner thigh and 
groin area bilaterally.  Also noted was thickening, 
pigmentation and lichenification of the scrotal skin.  
Otherwise, no active dermatitis was detected.  There were no 
pustules, papules or vesicles, nor were there exudates.  The 
area of skin lesions was in covered parts of the body, not 
exposed surfaces.  The entire body surface involved was 0.5% 
on each side of the groin, thus totaling 1% of body surface.  
The diagnoses were tinea cruris and lichen simplex chronicus 
of the scrotal skin.

This evidence shows the veteran has a skin rash involving his 
groin and scrotum area that is most appropriately rated on 
the basis of eczema or dermatitis under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  At no time during the appeal period 
in question has there been objective evidence that his skin 
rash involved an exposed surface or extensive area.  Absent 
these findings, there is no basis for a compensable rating 
under the former version of Diagnostic Code 7806.

Also, at no time during the appeal period in question has the 
groin and scrotal area skin rash required systemic 
corticosteroid or immunosuppressive therapy.  
Systemic corticosteroid therapy involves taking a 
corticosteroid orally or by injection.  As well, at no time 
during the appeal period in question has the groin and 
scrotal area skin rash involved even 5 percent of the entire 
body, nor has it involved an exposed area at all.  So absent 
these findings, there is also no basis for granting a 
compensable rating under the revised Diagnostic Code 7806, 
either.

The Board has considered, as well, whether a "staged" rating 
is appropriate for the tinea cruris with lichen simplex 
chronicus of the scrotum.  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  Fenderson, 12 Vet. App. at 
125-26.  The veteran has never shown the level of symptoms 
required for a compensable rating, at any time since filing 
his claim for a skin condition.  So he has been - at most - 
noncompensably disabled.



In reaching this determination that a initial rating higher 
than zero percent is not warranted for the veteran's skin 
disorder, the Board has been mindful of the doctrine of the 
benefit of the doubt.  38 C.F.R. § 4.3.  But for the reasons 
discussed, it is inapplicable in this particular instance.


ORDER

Service connection for PTSD is denied.

An initial rating higher than zero percent for tinea cruris 
with lichen simplex chronicus of the scrotum is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


